NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    CHAD DANIEL GARCIA, Appellant.

                             No. 1 CA-CR 16-0155
                               FIELD 3-16-2017


           Appeal from the Superior Court in Coconino County
                        No. S0300CR201400243
                 The Honorable Mark R. Moran, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Elizabeth B. N. Garcia
Counsel for Appellee

Law Office of David Michael Cantor PC, Phoenix
By Christine Whalin
Counsel for Appellant
                             STATE v. GARCIA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Paul J. McMurdie joined.


N O R R I S, Judge:

¶1            Chad Daniel Garcia appeals his conviction and sentence for
sexual assault arguing the superior court: first, failed to preserve the trial
record; second, should not have dismissed a juror; third, should have
questioned another juror more extensively about his relationship with
Garcia; and finally, improperly imposed a presumptive sentence. We reject
these arguments and affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶2            In March 2012, Garcia’s girlfriend, and her then fifteen-year-
old daughter (“the victim”), traveled to northern Arizona to visit Garcia.
The victim reported to police that Garcia had raped her in the motel room
that Garcia and her mother were sharing. Police initially arrested Garcia for
a misdemeanor charge of furnishing alcohol to a minor and a misdemeanor
charge of contributing to delinquency. A grand jury later indicted Garcia
on one count of sexual assault and two counts of sexual abuse of a minor.

¶3            The jury found Garcia guilty of sexual assault but not guilty
of the two counts of sexual abuse. In the aggravation phase of trial, the jury
found the State had not proved the single alleged aggravating
circumstance, physical and emotional harm to the victim. See Ariz. Rev.
Stat. (“A.R.S.”) § 13-701(D)(9) (2010). The superior court then sentenced
Garcia to a presumptive term of seven years’ imprisonment.

                                DISCUSSION

I.     Adequacy of the Appellate Record

¶4             Garcia first argues the superior court failed to preserve the
trial record and infringed on his constitutional right to a meaningful appeal

              1We   view the facts in the light most favorable to sustaining
the verdict. State v. Payne, 233 Ariz. 484, 509, ¶ 93, 314 P.3d 1239, 1264 (2013)
(citation omitted).


                                       2
                             STATE v. GARCIA
                            Decision of the Court

when it held 11 off-the-record bench conferences. Reviewing for
fundamental error because Garcia did not raise this objection in the
superior court, we disagree. See State v. Scott, 187 Ariz. 474, 476, 930 P.2d
551, 553 (App. 1996). To prevail on fundamental error review, a defendant
bears the burden of showing error, and that the error was fundamental and
prejudicial. State v. Henderson, 210 Ariz. 561, 567-68, ¶¶ 19-20, 115 P.3d 601,
607-08 (2005).

¶5            Our supreme court has disapproved of the practice of holding
unrecorded bench conferences. State v. Hargrave, 225 Ariz. 1, 16, ¶ 61, 234
P.3d 569, 584 (2010). The superior court, however, is not required to record
verbatim bench conferences. Id. at 16, ¶ 62, 234 P.3d at 584 (record
sufficiently complete when trial court made after-the-fact record of
unrecorded bench conferences). “[A]bsent a timely objection or some
demonstrable prejudice, the failure to make a contemporaneous record of a
bench conference does not constitute fundamental error.” Scott, 187 Ariz. at
476, 930 P.2d at 553. A defendant who “point[s] to no appealable issues for
which an alleged unrecorded objection has been made” fails to demonstrate
prejudice. State v. Paxton, 186 Ariz. 580, 589, 925 P.2d 721, 730 (App. 1996).

¶6            Here, Garcia has failed to demonstrate prejudice. First, the
subject matter of eight of the unrecorded bench conferences can be
discerned from the context in which they occurred at trial, and they
addressed issues that Garcia does not raise on appeal. Second, of the
remaining unrecorded bench conferences, Garcia identifies only one bench
conference, preceding dismissal of Juror No. 1, that may be related to two
of the issues he has raised on appeal, see infra ¶¶ 7, 11. As we discuss in
more detail below, see infra ¶¶ 7, 13, we have presumed Garcia made a
timely objection and properly preserved these two issues for appellate
review during this unrecorded bench conference. Thus, Garcia has not been
prejudiced. Paxton, 186 Ariz. at 589, 952 P.2d at 730 (subsequent inability to
show on record that defendant preserved issue for appeal may constitute
prejudice). Accordingly, Garcia has not demonstrated fundamental error.

II.    Dismissal of Juror No. 1

¶7            Garcia next argues the superior court should not have
dismissed Juror No. 1 because that juror was only accused of falling asleep
during opening statements and was able to “recite information from
opening statements” when questioned by the court. Although the record
does not reflect Garcia objected to the court’s dismissal of Juror No. 1, given
that the court held an unrecorded bench conference with counsel before
dismissing Juror No. 1, we have assumed that Garcia objected to the


                                      3
                             STATE v. GARCIA
                            Decision of the Court

dismissal of Juror No. 1 during that conference. Thus, reviewing the
superior court’s decision to dismiss Juror No. 1 for an abuse of discretion,
we reject Garcia’s argument. State v. Lavers, 168 Ariz. 376, 390, 814 P.2d 333,
347 (1991) (appellate court reviews trial court’s decision to dismiss a
potential juror for an abuse of discretion).

¶8            Under Arizona Rule of Criminal Procedure 18.4(b), the
superior court “shall excuse” a juror for cause “[w]hen there is reasonable
ground to believe that a juror cannot render a fair and impartial verdict[.]”
Here, after the first recess on the second day of trial, the superior court
questioned Juror No. 1 after the bailiff reported that Juror No. 1 had fallen
asleep during opening statements. Juror No. 1 acknowledged she had
retired to bed very late the previous evening and felt a need to close her
eyes, but denied falling asleep.

¶9             The superior court then excused Juror No. 1 from the
courtroom. The bailiff informed the court, on the record, that Juror No. 1
did not leave the courtroom with the other jurors at recess and she saw that
Juror No. 1’s eyes were closed. The bailiff then explained she “called” Juror
No. 1 and “it took [Juror No. 1] a couple [of] minutes to open her eyes.” The
bailiff reported she had asked Juror No. 1 whether she had been sleeping,
and the juror admitted she had. Based on the bailiff’s statements, the
superior court then found Juror No. 1 had indeed “fall[en] asleep during
the opening statements” and excused her from service.

¶10           The record reflects, as the superior court found, that Juror No.
1 fell asleep during opening statements. Under these circumstances, the
superior court did not abuse its discretion in concluding there was a
reasonable basis to believe Juror No. 1 would be unable to fulfill her duties
and render a fair verdict. Cf. State v. Cota, 229 Ariz. 136, 150, ¶¶ 73-74, 272
P.3d 1027, 1041 (2012) (trial court did not abuse its discretion in declining
to dismiss a juror accused of sleeping without conducting voir dire; trial
court personally observed juror tapping his foot and moving his wrist while
his eyes were closed).

III.   Failure to Voir Dire Juror No. 4

¶11           Garcia argues that the superior court should have questioned
Juror No. 4 after Juror No. 4 disclosed he had previously worked for the
same employer as Garcia. See Ariz. R. Crim. P. 18.4(b) (court shall excuse
juror if reasonable ground to believe juror unable to render a fair and
impartial verdict). We disagree.

¶12           After dismissing Juror No. 1, the superior court stated:


                                      4
                             STATE v. GARCIA
                            Decision of the Court

              [F]or the record, I mentioned to counsel another
              piece of information which was relayed to the
              court by the bailiff. Juror No. 4 [informed the
              bailiff] that he had worked at [a drug store
              distribution center] during a short period of
              time in which [Garcia] was also employed there
              but did not know [Garcia]. He did not work
              with [Garcia].

¶13            Because immediately before the superior court made its “for
the record” statement, it had held an unrecorded bench conference, see supra
¶ 6, we assume that during this bench conference defense counsel asked the
superior court to question juror No. 4 regarding his employment at the drug
store distribution center. We thus review the superior court’s implicit
finding that Juror No. 4 could be fair and impartial for an abuse of
discretion. State v. Hoskins, 199 Ariz. 127, 139, ¶ 37, 14 P.3d 997, 1009 (2000).

¶14           During jury voir dire, after Garcia stood up and defense
counsel introduced him, none of the prospective jurors stated he or she
knew Garcia. After the jury had been selected, and during his opening
statements, defense counsel provided additional information about Garcia,
including that he had previously worked at a drug store distribution center
for 14 years. At the next recess, Juror No. 4 informed the bailiff that he had
also worked for the same drug store distribution center.

¶15            Although Juror No. 4 had previously worked for the same
employer as Garcia, Juror No. 4 ‘s statements during voir dire that he had
worked for his current employer for over four years demonstrated that he
had stopped working at the drug store distribution center before Garcia
committed the sexual assault. Additionally, the superior court had
reasonable grounds to believe Juror No. 4 would be able to render a fair and
impartial verdict given that Juror No. 4 failed to recognize Garcia by
appearance or name, his immediate efforts to inform the superior court that
he and Garcia may have had overlapping employment as soon as defense
counsel told the jury that Garcia had been employed at the drug store
distribution center, and his uncontested assurances to the bailiff that he did
not know Garcia and had not worked with him.

¶16           Based on this record, the superior court did not abuse its
discretion in failing to further question Juror No. 4. See id. (trial court is in
the best position to address questions of fairness); State v. Trostle, 191 Ariz.




                                       5
                             STATE v. GARCIA
                            Decision of the Court

4, 13, 951 P.2d 869, 878 (1997) (juror “prejudice will not be presumed but
must appear affirmatively from the record”) (citation omitted).2

IV.    Imposition of Presumptive Sentence

¶17           Garcia argues the superior court should not have relied on
three aggravating circumstances in imposing the presumptive sentence:
first, physical and emotional harm to the victim—which the jury had
rejected; second, Garcia’s prior convictions—which were not felonies; and
third, Garcia’s violation of a position of trust—which was not supported by
the evidence. Garcia did not object to any of the superior court’s reliance on
these circumstances, therefore, we review for fundamental error. See
Henderson, 210 Ariz. at 567-68, ¶¶ 19-20, 115 P.3d at 607-08.

¶18          At the sentencing hearing the superior court found several
mitigating circumstances. The superior court also found several
aggravating circumstances, concluded that the aggravating circumstances
outweighed the mitigating circumstances, and imposed the presumptive
term of imprisonment. See supra ¶ 3.

¶19           Although “a trial court’s imposition of a sentence in violation
of a defendant’s right to a jury trial constitutes an illegal sentence and is
therefore fundamental error,” in Arizona, the maximum punishment
authorized by a jury verdict alone, without any additional factual findings,
is the presumptive term. State v. Johnson, 210 Ariz. 438, 440-41, ¶¶ 8, 10, 111
P.3d 1038, 1040-41 (App. 2005). Thus, when the superior court finds
aggravating circumstances not found by the jury, but “ultimately” imposes
a presumptive sentence, the punishment “does not exceed the statutory
maximum allowed by the jury verdicts alone,” and the sentence is not,
therefore, an illegal sentence. Id. at 441, ¶ 10-11, 111 P.3d at 1041. Further,
we will uphold the superior court’s imposition of a presumptive sentence,
notwithstanding the presence of mitigating factors, unless the court
“abused its considerable discretion” in imposing that sentence. State v.
Olmstead, 213 Ariz. 534, 535, ¶ 6, 145 P.3d 631, 632 (App. 2006).


              2To be fair, the superior court should have briefly questioned
Juror No. 4 on the record to confirm Juror No. 4’s statements to the bailiff.
See Hoskins, 199 Ariz. at 141, ¶ 48, 14 P.3d at 1011 (juror “statements” may
“warrant further exploration by the trial court to assure fairness and
impartiality”). But, the superior court did not abuse its discretion in not
doing so.




                                      6
                            STATE v. GARCIA
                           Decision of the Court

¶20           Here, although the superior court considered aggravating
circumstances not found by the jury and an aggravating circumstance that
was similar to the one the jury found “not proven,” the superior court
imposed the presumptive sentence authorized by the jury’s verdict alone.
See A.R.S. § 13-1406(B) (2010) (presumptive term for sexual assault is seven
years’ imprisonment). Accordingly, the superior court did not impose an
illegal sentence.

¶21          Further, the superior court did not abuse its discretion in
imposing the presumptive sentence. First, although the jury did not find
physical and emotional harm to the victim, the superior court’s own
findings that the victim suffered physical and emotional harm were
supported by both the victim’s testimony and other witness testimony.

¶22          Second, although Garcia argues the superior court should not
have considered his misdemeanor criminal record as an aggravating
circumstance, under A.R.S. § 13-701(D)(25) (Supp. 2016) the superior court
may consider any other factor that “is relevant to the defendant’s character
or background or to the nature or circumstances of the crime.” During trial,
Garcia admitted to two prior convictions for driving under the influence
and, more importantly, to a prior conviction for furnishing alcohol to an
underage victim. As reflected in the record, the alcohol Garcia purchased
and supplied rendered the victim especially vulnerable to the sexual
assault, and was therefore relevant to the nature and circumstances of the
crime.

¶23            Third, although, as Garcia argues, the record does not directly
support the superior court’s finding that Garcia violated a position of trust,
Garcia sexually assaulted the victim when her mother had become
incapacitated because of an illness, thus, leaving the victim vulnerable and
essentially reliant on Garcia’s care.3

¶24          Because the aggravating circumstances found by the superior
court are supported by the record, the court carefully considered the
various mitigating and aggravating circumstances in determining the
appropriate sentence, and the superior court imposed the statutory
maximum sentence, Garcia has failed to demonstrate fundamental error.



              3At trial, Garcia acknowledged the victim’s mother suffered
from an illness that produced “debilitating” and “stroke-like symptoms,”
and admitted that the victim’s mother had “complained of feeling sick”
before going to sleep.


                                      7
                           STATE v. GARCIA
                          Decision of the Court

                             CONCLUSION

¶25           For the foregoing reasons, we affirm Garcia’s conviction and
sentence for sexual assault.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       8